 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 Penny Drake-Tyner, et al.,                        Case No.: 2:19-cv-627-APG-DJA

 4                           Plaintiffs,             ORDER DISMISSING DEFENDANT
                                                     NICOLAS L. HATCHER
 5 v.
                                                     [ECF No. 16]
 6 Nicolas L. Hatcher, et al.,

 7                           Defendants.

 8         On September 5, 2019, the plaintiffs were advised by the court (ECF No. 16) that this

 9 action would be dismissed without prejudice as to defendant Nicolas Hatcher unless on or before

10 October 5, 2019, the plaintiffs filed proper proof of service or showed good cause why service

11 was not made. The plaintiffs have failed to file proof of service nor shown good cause. Nor

12 have they shown cause why this action should not be dismissed as to Mr. Hatcher for failure to

13 effect timely service pursuant to FRCP 4(m).

14         IT IS HEREBY ORDERED that this action is DISMISSED without prejudice as to

15 Defendant Nicolas L. Hatcher.

16         Dated: October 9, 2019.

17

18                                                     ________________________________
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23
